Citation Nr: 1440220	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-connected degenerative intervertebral disk disease at the L1-2 and L4-5, currently rated as 20 percent disabling.

2.  Entitlement to a separate rating for the service-connected degenerative intervertebral disk disease on the basis of neurological deficits of  each lower extremity.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to March 2007 and from August 2007 to July 2008.  He had additional service with the Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2009 by the RO.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the case in May 2011 and October 2012 for additional development of the record.   

The issue of a separate rating for the service-connected early degenerative intervertebral disk disease on the basis of neurological deficits of each lower extremity is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The service-connected early degenerative intervertebral disk disease at the L1-2 and L4-5 is not shown to have been productive of limitation of motion or functional loss due to pain that is manifested by forward flexion of the thoracolumbar spine being restricted to 30 degrees or less; neither unfavorable ankylosis nor incapacitating episodes due to intervertebral disc syndrome are demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for the service-connected early degenerative intervertebral disk disease at the L1-2 and L4-5 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in March 2009.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  

The results of a July 2011 VA examination requested by the May 2011 Board remand are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2012, the AOJ contacted the Veteran and requested clarification regarding any benefits received in connection with his employment status and pertaining to the spine (to include Worker's Compensation, unemployment benefits or otherwise), as requested by the October 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A.  § 7104(a).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Lumbar Spine Disability

The regulations provide a General Rating Formula for Diseases and Injuries of the Spine that is applicable to Codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

The normal range of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Codes 5235 to 5242.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.


Analysis

The Veteran is currently assigned a 20 percent evaluation for the service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In order to warrant a higher evaluation, the Veteran must demonstrated actual limitation of motion or the functional equivalent of forward flexion of the thoracolumbar spine being restricted to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during the past twelve months.

Based on the evidence of record, the Board finds that a higher rating may not be assigned for the service-connected lumbar spine disability at any time during the period of the appeal.

On VA examination in March 2009, the Veteran demonstrated range of motion manifested by flexion performed to 85 degrees.  There was no objective evidence of pain on active range of motion or additional limitation after repetitive motion testing.  The Veteran reported having frequent numbness in his upper extremities but not in the lower extremities.  He reported having four days of physician-ordered bed rest in April 2008.

At a July 2011 VA examination, the Veteran demonstrated a range of motion manifested by flexion performed to 66 degrees.  There was pain on the range of motion testing.  There was objective evidence of pain following repetitive motion.  There was no additional loss of motion with the repetitive motion testing.  The Veteran denied having any incapacitating episodes.  He did report having pain that radiated to the left hip and anterior thigh. 

The July 2011 VA examiner indicated there was no objective evidence of weakened movement, excess fatigability, or incoordination at the lumbosacral level. 

On this record, a rating higher than 20 percent is not assignable because forward flexion of the lumber spine is not shown to have been restricted to 30 degrees or less at any time during the period of the appeal.  There also was no suggestion of favorable ankylosis of the lumbar spine.  

Thus, on this record, the Board finds that a staged rating is not warranted in this case because a rating higher than 20 percent is not assignable. 

Based on the identified range of motion, the record does not serve to shown that the Veteran's lumbar spine is not fixed or immobile, and the VA examiners did not find ankylosis.  

In addition, on this record, there is no indication that the Veteran had incapacitating episodes with a total duration of at least four weeks during the past 12 months.  

At the March 2009 VA examination, the Veteran reported having 4 days of physician-prescribed bed rest.  However, this does not meet the requisite duration for a higher rating for the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the appeal.

The Veteran is competent to report as to the symptoms he experiences, including pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, even affording this lay evidence full competence and credibility, such evidence does not support a rating higher than 20 percent.

Thus, the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for the service-connected lumbar spine disability.  

As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert, 1 Vet. App. 49 (1990).


Extraschedular

The Board has also considered whether the service-connected degenerative disk disease disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for degenerative disk disease reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for posttraumatic stress disorder (PTSD) (30 percent), left shoulder sprain (10 percent), and right scaphoid fracture residuals (10 percent).  

However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his degenerative disk disease in any way that is not already considered by the rating criteria.  

During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.


ORDER

An increased evaluation in excess of 20 percent for the service-connected lumbar spine disability is denied.  


REMAND

The issue of a separate rating for neurological deficits of the upper and lower extremities as a manifestation of the service-connected lumbar spine disability needs further development in this case.

Under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities are to be related separately, under an appropriate diagnostic code. 

The March 2010 VA examination report showed that the Veteran complained of frequent numbness in his upper extremities.  On VA examination in July 2011, there were complaints of radiating pain to the left hip and anterior thigh.  However, these examinations are inadequate for the purpose of addressing whether the Veteran suffers from any neurological abnormality.

As such, the Board finds that a examination is warranted to ascertain whether any current reports of neurological deficit are related to the service-connected lumbar spine disability.

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should  take appropriate action to contact the Veteran in order to have him provide the names and addresses of any health care providers who have treated him for any neurological deficit of the upper and lower extremities.  

After acquiring this information and obtaining any necessary authorization, the AOJ should ensure that all available VA and non-VA treatment records are obtained. 

The Veteran must also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO.

2.  The AOJ then should have the Veteran scheduled the for a VA examination to determine whether he has a separate neurological deficit of any extremity caused by the service-connected lumbar spine disability.  

The claims file must be made available to the examiner in conjunction with the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished. 

The examiner should identify the nature and extent of any neurological deficit involving the extremities associated with the service-connected lumbar spine disability.  

After examining the Veteran and reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has any separately ratable neurological deficit of an extremity was due to his service-connected lumbar spine disability.

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


